NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT


JUAN VAZQUEZ, DOC #T31017                )
                                         )
              Appellant,                 )
                                         )
v.                                       )
                                         )      Case No. 2D18-208
STATE OF FLORIDA,                        )
                                         )
              Appellee.                  )
                                         )

Opinion filed August 29, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Hillsborough County, Michelle Sisco,
Judge.

Juan Vazquez, pro se.



PER CURIAM.


              Affirmed.



LaROSE, C.J., and CRENSHAW and SLEET, JJ., Concur.